Eckert, J. On August 8th, 1940, the claimant, Martin Bianco, was employed by the Department of Public Works and Buildings in the Division of Highways on State Boute No. 89 about one mile north of McNabb in Putnam County, Illinois. He was assisting in patching concrete pavement and while lifting a sack of cement to pour it into a measuring box, injured the fourth finger of Ms left hand. Claimant continued to work during the remainder of the day and that evening was sent by his foreman to Dr. Perry Hartman, Jr., in Granville, Illinois. The doctor found a dislocation of the distal phalanx of the fourth finger of the left hand and splinted the finger. Subsequently x-ray pictures were taken and thereafter a minor operation was performed upon the finger. Treatment was continued until September 1st, 1940. Claimant lost no time from his work. The accident occurred the first day claimant was employed by the Department of Public Works and Buildings and no compensation of any kind has been paid to Mm. The Division of Highways, however, has paid on account of the injury $17.50 to the Hartman Clinic at Granville, and $3.00 to St. Margaret Hospital at Spring Valley for x-rays. At the time of the accident, claimant was employed at the rate of 50c per hour. He had no cMldren under 16 years of age. Employees engaged in the same capacity and at the same rate as claimant are employed by the Division of Highways less than 200 days a year and such employees normally work 8 hours per day. From the record in tMs case, which consists of the complaint, the testimony of Dr. Hartman and of the claimant, the report of the Division of Highways, the brief of the respondent and claimant’s reply thereto, it appears that at the time of the injury in question the claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by said Act. Furthermore, the action arose out of and in the course of the employment. It does not appear, however, that claimant is entitled to any award on account of temporary total disability. It also appears from the record that claimant has suffered the permanent loss of the use of the distal phalanx of the fourth finger. At the rate of 50c per hour, 8 hours per day, compensation should be determined on the basis of 200 days at $4.00 per day or an annual wage of $800.00. This in turn equals an average weekly wage of $15.38. Under the provisions of the Workmen’s Compensation Act, claimant is entitled for the permanent loss of the use of the distal phalanx, 50% of this average weekly wage for a period of 10 weeks, or $76.90. Since the accident occurred after July 1, 1939, the amount of compensation must be increased 10%, making a total sum of $84.60. Award is therefore entered in favor of the claimant for the said sum of $84.60, all of which has accrued and is payable forthwith. This award being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30th, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Revenue Fund in the manner provided for in such Act.